Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/212021 has been entered.
Status of Claims
Claims 26-38 are pending.  Claims 26-38 are currently under consideration for patentability under 37 CFR 1.104.
Election/Restriction
Claim(s) 26-38 is/are generic to the following disclosed patentably distinct species:
Condenser lens:
High transmission, high index optical grade plastic; page 4, line 32;
High and low index glass; page 4, line 34;
Display:
3D head mounted display; page 6, line 16;
Standard video monitor; page 6, line 19;
Recorded on other video or digital medium for viewing at a later time; page 6, line 20;
Distal assembly housing:
Rigid stainless steel tube; page 7, line 29;
Flexible retainer; page 7, line 34;
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
-	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
-	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically, e.g. for the display embodiments, searching for details of a 3D head mounted display requires a different search for a standard video monitor since the physical structural components that make up each of the embodiments differ significantly.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Aasheesh Shravah on 2/22/22 a provisional election was made without traverse to prosecute the invention of species i) High transmission, high index optical grade plastic,  iv) Standard video monitor, and vi) Rigid stainless steel tube, reading on claims 26-38.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because:
Fig 3 contains multiple (4) images without additional labelling.  Additionally, it is unclear what view of the device is provided by the two cross-sectional views, i.e. the images of circles citing reference numbers 15 and 20.  The smaller circles configured around the circumference are ostensibly the LEDs in both cross-sectional 
Element 12 appears to be labelling different components – see fig 2 and fig 3.
The elements of claim 33 are not shown in the drawings.  Specifically, claim 33 recites “wherein the substrate shields the first objective lens of the first camera and the second objective lens of the second camera from light from the plurality of fiber optic elements”.  No drawings show how the substrate is shielding the objective lenses from the fiber optic elements.  In fact, figure 2 as the only relevant figure pertaining to this claim appears to contradict the claim or at least is neutral to the claim limitation since the fiber optics and the objective lenses are adjacent to each other and not appear to be shielded.
The elements of claim 37 are not shown in the drawings.  A switch to control brightness is not depicted in the drawings.  Only one switch appears to be shown in fig 1 which appears to only control the 2D/3D imaging mode.
Other issues may exist and the full set of drawings should be reviewed for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Specification
The disclosure is objected to because of the following informalities:
The drawings contain reference numbers 19 and 20, but the specification lacks description of these elements.  
Reference element 25 appears to describe multiple different components: 
“lens, 25” at page 9, line 12; 
at page 10 line 5 cites: “The three dimensional endoscope is initiated by electronic commands to activate the four LED's, 25 and to activate cameras 25”.  The LED’s are previously cited as 15, so it is possible applicant is intending to describe the initiation step 25 also labeled in fig 4.  This should be corrected to explicitly define step 25.
“repeat cycle 25” could be either interpreted as the initiation or a separate repeat cycle step, and should be clarified.
Element 12 is recited as electrical cable 12 at page 8, line 25 but cable 14 is recited at line 26, and electrical cable 14 is recited at page 9, line 15.
Other issues may exist and the full specification should be reviewed for clarity
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electrical assembly” in claim 26;
“electronic data processing system” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 and 27 recite the 112f limitations as described above but is lacking sufficient written description of these elements in the specification.  For example, “electrical assembly” is mentioned only once at page 9 without further details as to what it is.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification details preventing cross talk at page 4, “In the preferred embodiment, two 1.8 X1.8 video camera chips mounted on a single ceramic substrate are enclosed in a thin walled enclosure that isolate the cameras from the individual illuminating fiber optics that surround the assembly to prevent cross talk between the illumination and the imaging elements”, but the ceramic 
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 describes the integrated switch configured to control “a brightness level of the one or more light emitting diodes”.  The specification lacks any such description of brightness control.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 30, 36 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a substrate provided at the distal end of the tube” (line 3).  The specification details 
at paragraph 2 of the Summary: 
a ceramic substrate where two camera chips are mounted, 
a second substrate with electrical connections to connect the cameras to the controls at the proximal end, and 
“the two substrates are bonded to the same substrate to create a complete camera assembly”.  
Firstly, the description of the “same substrate” is indefinite since it has not been defined earlier and is possibly describing the existence of a third substrate.  The Detailed Description does not provide additional clarity and is inconsistent with or at least an incomplete description of what is provided in the Summary.  At page 8, it recites that the camera chips 9, 10 are bonded to a ceramic substrate 11, then this substrate is again bonded to “another substrate that is connected to an electrical cable 12” (without providing a reference number to the “another substrate”.  No further description of substrates are provided, in particular, lacking a description of a third substrate onto which “two substrates” are bonded.
The claimed “a substrate provided at the distal end of the tube” can be interpreted to be any of these substrates since even though the cameras are directly mounted to “the substrate”, mounting “the substrate” with the cameras onto “another substrate” could still be interpreted as “mounting” the cameras onto the “another substrate” since the claim does not exclude a direct or indirect mounting.  
Additionally, the claim later recites “the first substrate” without prior antecedent basis.
Dependent claim 33 also recites “the substrate” which is indefinite in light of the issues above.
For claim 26, the description of multiple elements connected to “the proximal end of the tube” appears to conflict.  From the drawings the proximal end of the tube has the narrow end of the conical lens attached (fig 3, where reference 20 is of the conical lens.  The claim though recites “one or more light emitting diodes provided at a proximal end of the tube” and also recites “an electrical assembly at the proximal end of the tube to collect and process …”.  The claim as currently written mistakenly places the LEDs at the proximal end of the tube and not at the proximal end of the conical lens as depicted in the figures.  The electrical assembly is also provided at the proximal end of the conical lens 18.  The only instance of “electrical assembly” is on page 9, paragraph 3 which does not describe it as attached to the tube.  Again, the LEDs and the electrical assembly should be configured at the proximal end of the conical lens and not the tube.  Therefore, this will be interpreted as “on the proximal end side of the tube” to distinguish it from being at a distal end side of the tube and to allow for the components to be configured more broadly as to allow both the claims and the drawings to be somewhat consistent.  Claim 36 also uses this wording.
Claim 26 recites “one or more light emitting diodes provided at a proximal end of the tube” (where the smaller diameter side of the conical lens is) while claim 30 contradictorily recites “… are provided at the second side of the conical lens”, where claim 28 has defined the second side of the conical lens as the larger diameter side.  It will be interpreted as in the drawings which are themselves indefinite, where the boxes labeled 12 and 19 on the large end of the conical lens, i.e. the proximal end, are considered to be the LED’s.  
Claim 27 recites “… to generate two or three dimensional digital equivalents by combining the first and second images”.  It is unclear what “digital equivalents” are in this context.  No industry standard or common understanding of what a “digital equivalent” is 
For 35 U.S.C. 112(f): Claim limitations:
“electrical assembly”;
“electronic data processing system”;
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and further in view of Hatzilias et al. US2015/0099983.
For claim 26, 
Jones discloses an “endoscope (100; fig 1; [0037]) comprising: 
a tube (sheath 102) having a distal end configured to be inserted into a body cavity and a proximal end; 
a substrate (200; fig 2A; [0044]) provided at the distal end of the tube; 
a first camera (first image sensor 106; fig 2A; [0038]) having a first objective lens for providing a first image, the first camera mounted to the substrate; 
a second camera (second image sensor 108; fig 2A; [0038]) having a second objective lens for providing a second image, the second camera mounted to the substrate; 
a light source ([0043]) provided at a proximal end of the tube (at a proximal end side of the tube per the interpretation necessitated by the 112b rejection above)
a plurality of fiber optic elements (142) that run from a proximal end of the tube to the distal end of the tube, the plurality of fiber optic elements providing light from a light source at the proximal end to the distal end of the tube (fig 1); 
an electric cable (118; fig 1; [0040]) provided in the tube having a first end approximate the distal end of the tube and a second opposite end at the proximal end of the tube; 
a plurality of electronic connections (210; fig 2B; [0045]) connected to the first substrate and providing the first image from the first camera and second image from the second camera to the first end of the electric cable; and 
an electrical assembly (122; fig 1; [0037] describes the apparatus as part of a robotic surgery system for performing robotic surgery, i.e. it provides real-time imaging; [0039-0040] describes the imagers capturing perspective viewpoints 112 and 114, i.e. required simultaneously for real-time 3D imaging, otherwise if the imaging were other than simultaneous, motion of the device could cause images with inaccurate parallax and possibly even no parallax, preventing 3D image generation) at the proximal end of the tube to collect and process the first and second images from the second end of the electric cable, wherein the first and second images are both generated at the same moment by the first and second cameras, respectively”.
Jones does not disclose:
“one or more light emitting diodes” provided at a proximal end side of the tube and “the one or more light emitting diodes” at the proximal end to 
“a conical lens provided at the proximal end of the tube”.  Hatzilias teaches providing an illumination light (lighting element 203 with LED light sources 206; fig 2A, 2B; [0023-0024]) with a conical lens (optical guide 209; fig 2A, 2B; [0025]) configured at the end of a fiber optic tube to illuminate the inside of a body cavity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hatzilias into the invention of Jones in order to configure a conical lens, e.g. as claimed because “the tapering for the optical guide 209 compensates for a size difference between the light source 206 and the tubular element 212” ([0025]), i.e. the tubular element 212 can have a very narrow profile, allowing use in very small spaces such as an ear canal ([0017]).  
For claim 28, modified Jones discloses the “endoscope of claim 26, wherein the conical lens has a smaller diameter at a first side and a larger diameter at a second side (Hatzilias: fig 2B shows conical lens 209 with the respective smaller and larger diameter sides, left and right sides respectively), wherein the second side of the conical lens is connected to the electrical assembly (Hatzilias: the lighting element 203 may comprise a printed circuit board that may include one or more light sources [0024])”
For claim 29, modified Jones discloses the “endoscope of claim 28, wherein a center of the conical lens is cored out to allow the second end of the electric cable to pass through the center of the conical lens from the first side of the conical lens and connect to the electrical assembly at the second side of the conical lens (Hatzilias: fig 2B shows the cored out conical lens which allows passage of wires as directed by Jones in fig 1)”.
For claim 30, modified Jones discloses the “endoscope of claim 28, wherein the one or more light emitting diodes are provided at the second side of the conical lens (Hatzilias: [0024] discloses one or more light sources “may be coupled directly to the optical guide 209”)”.
For claim 31, modified Jones discloses the “endoscope of claim 30, wherein the one or more light emitting diodes comprise four light emitting diodes provided in a circular array equidistantly around the second side of the conical lens” (Hatzilias: [0023] discloses one or more light sources, with an example of up to 8 shown in fig 2A and arranged in a circular shape [0024])”.
For claim 32, Jones discloses the “endoscope of claim 26, wherein the electric cable is provided at a center of the tube and the plurality of fiber optic elements surround the cable within the tube from a proximal end of the tube to the distal end of the tube (Jones: fig 1).”
Claims 27, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and Hatzilias et al. US2015/0099983 as applied to claim 26 above, and further in view of Murata et al. US2003/0060679.
For claim 27, Jones does not disclose the “endoscope of claim 26, further comprising: an electronic data processing system to collect and process the first and second images generated at the same time from the electrical assembly to generate two or three dimensional digital equivalents by combining the first and second images”.  Murata teaches a stereoscopic imaging device with a processor 93 (fig 8; [0047]) as the claimed “electronic data processing system” with dual imagers (fig 3) collecting and processing the images and  
For claim 34, modified Jones discloses the “endoscope of claim 26, wherein the plurality of fiber optic elements comprise individual strands of optical fibers which are bonded together in the form of a ring onto the first side of the conical lens at the proximal end of the tube (Hatzilias: [0026] describes the bonding of the optical fibers into onto the small face of the conical lens which has a ring shape).  Jones does not explicitly disclose “and terminate as a bundle of individual fibers bonded together at the distal end of the tube”, but Hatzilias teaches the bonding of the fibers at one end of the tube to secure the individual fibers ([0026]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hatzilias into the invention of Jones in order to configure bonding the distal end of the fiber optics for the same purposes, i.e. to secure the individual fibers ([0026]).
For claim 35, modified Jones discloses the “endoscope of claim 34, wherein the plurality of fiber optic elements surround the first and second cameras at the distal end of the tube (Jones: fig 1)”.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and Hatzilias et al. US2015/0099983 as applied to claim 26 above, and further in view of Wei et al. US2018/0063387.
For claim 33, Jones does not disclose the “endoscope of claim 26, wherein the substrate shields the first objective lens of the first camera and the second objective lens of the second camera from light from the plurality of fiber optic elements”.  Wei teaches providing a light block 116 onto a circuit board to shield a camera 110 from stray light from the LED 114 (fig 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Wei into the invention of Jones in order to configure the endoscope, e.g. as claimed because the camera “will not be disturbed by the strong light from LED 114” ([0061]).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and Hatzilias et al. US2015/0099983 as applied to claim 26 above, and further in view of Bourn et al. US6,238,060.
For claim 36, Jones discloses the “endoscope of claim 26, wherein the first and second cameras have overlapping fields of view (Jones: fig 1 shows overlapping fields of view), and the electrical assembly at the proximal end of the tube obtains the first and second images (Jones: [0040] describes this function of the processing circuitry 122)”.
Jones does not disclose “by synchronizing activation of the one or more light emitting diodes with the obtaining of the first and second images from the first and second cameras, respectively, at exactly the same time”.  Bourn teaches pulsing/strobing light sources, which synchronizes the image capture with light emission (9:5-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bourn into the invention of Jones in order to configure “by synchronizing activation of the one or more light emitting diodes with the obtaining of the first and second images from the first and second cameras, respectively, at exactly the same time” because it increases light efficiency and reduces blurring due to motion of the object being observed ([9:5-11]).
Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and Hatzilias et al. US2015/0099983 as applied to claim 26 above, and further in view of Alaybayoglu.
For claim 37, Jones does not disclose the “endoscope of claim 26, further comprising: a multi-function integrated switch provided on the electrical assembly configured to control a brightness level of the one or more light emitting diodes”.  Alaybayoglu teaches a multi-function switch controlling brightness along with an on/off function (3:64-4:2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Devaney into the invention of Jones in order to configure a multi-function integrated switch for brightness and turning on/off 3D imaging because it allows a single instrument control of brightness of an image along with an on/off function (fig 2).
For claim 38, modified Jones discloses the “endoscope of claim 37, wherein the multi-function integrated switch is configured to allow a user to choose whether a two-dimensional image or a three-dimensional image is desired from the first and second images (Devaney: [0035] discloses a multi-function brightness switch with an on/off function which is modified to turn on/off the 3D imaging).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jae Woo/          Examiner, Art Unit 3795                                                                                                                                                                                              

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795